Case: 4:18-cv-01294-RLW Doc. #: 86 Filed: 11/04/20 Page: 1 of 17 PageID #: 513




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION
 DAVID WHITT,                          )
                                       )
       Plaintiff,                      )
                                       )
 v.                                    )   Case No. 4:18-cv-1294
                                       )
 CITY OF ST. LOUIS, et al.,            )
                                       )
       Defendants.                     )
                   PLAINTIFF’S MEMORANDUM IN OPPOSITION TO
                  DEFENDANT’S MOTION FOR PROTECTIVE ORDER

        COMES NOW Plaintiff David Whitt, by and through undersigned counsel, and in

response and opposition to Defendant City of St. Louis’s (City) Motion for Protective Order

states as follows:

                                          INTRODUCTION

        This is not a complicated case. Plaintiff David Whitt was arrested for exercising his

indubitable right to record police activity in public and without probable cause. Because of that,

Mr. Whitt suffered harm, and he sought redress from this Court. Mr. Whitt’s claims include

claims against individual officers who illegally arrested him and against the City through

municipal liability under Monell. While the video Mr. Whitt captured immediately before and

during his arrest is available, Monell liability rests on a plaintiff’s ability to show that the

deprivation(s) of rights complained of “may fairly be said to represent official policy.” Monell v.

Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 694. And while the video shows the bad

acts of the individual officers who are defendants here, it cannot, by itself, prove the City has a

policy, practice, or custom of arresting and charging individuals for recording the police or

violating citizens’ First-Amendment rights more generally. Consequently, Mr. Whitt has sought

to discover relevant information for his Monell claim through other means. One method is



                                                   1
    Case: 4:18-cv-01294-RLW Doc. #: 86 Filed: 11/04/20 Page: 2 of 17 PageID #: 514




deposing the City, through its representatives, regarding specific topics, which Mr. Whitt has

provided to the City. 1 The topics at issue here are all designed to discover information relevant to

Mr. Whitt’s Monell claims by deposing the City under Rule 30(b)(6) and would gather

information that cannot be gleaned from the video itself.

                                              LEGAL STANDARD

           Generally, “[p]arties may obtain discovery regarding any matter, not privileged, that is

relevant to the claim or defense of any party ….” Rule 26(b)(1). The Federal Rules provide

explicit limitations to discovery, however. Namely, a court must limit discovery if it finds that

           (i) the discovery sought is unreasonably cumulative or duplicative, or is obtainable
           from some other source that is more convenient, less burdensome, or less
           expensive; (ii) the party seeking discovery has had ample opportunity by discovery
           in the action to obtain the information sought; or (iii) the burden or expense of the
           proposed discovery outweighs its likely benefit, taking into account the needs of
           the case, the amount in controversy, the parties' resources, the importance of the
           issues at stake in the litigation, and the importance of the proposed discovery in
           resolving the issues.


Rule 26(b)(2). A court may enter an order protecting “a party or person from annoyance,

embarrassment, oppression, or undue burden or expense.” Rule 26(c). Additionally, Rule

30(b)(6) requires that the topics be stated with reasonable particularity. The City has sought to

limit Mr. Whitt’s discovery regarding particular topics on a wide variety of grounds. The City

does not argue that any of Mr. Whitt’s topics concern evidence that is privileged or irrelevant.

                                                   ARGUMENT

           None of the elements under Rule 26 exist here, so Mr. Whitt should be permitted to

depose the City on the disputed topics. Each of the topics is one from which relevant evidence

may reasonably be expected to be discovered. None are oppressive or overly burdensome on the



1
    Plaintiff’s 30(b)(6) Notice of Deposition is attached here as EXHIBIT A.


                                                           2
Case: 4:18-cv-01294-RLW Doc. #: 86 Filed: 11/04/20 Page: 3 of 17 PageID #: 515




City. All seek information that bears on the City’s policy and practice of violating First-

Amendment rights, which is directly relevant to Mr. Whitt’s Monell claim. None of it is

duplicative of evidence available in the video (or elsewhere).

Topic 6

        Reasons the City argues that Topic 6 is improper include: it is vague and ambiguous,

Doc. 83 at 3; it is insufficiently definite, id.; it would require the City to speculate about

hypothetical circumstances in which a person would be arrested while engaged in First

Amendment activity, id.; it is argumentative, id.; the representative would have to be prepared to

testify regarding a long list of the City’s own policies, id. at 4; it lacks reasonable particularity,

id.; it would be nearly impossible for the City to prepare a representative to testify regarding it,

id.; and it does not put the designee on sufficient notice regarding what testimony will be

necessary, id. at 5. None of these apply to Topic 6.

        Topic 6 calls for testimony regarding “City and [St. Louis Metropolitan Police

Department (SLMPD)] policies, procedures, special orders, customs and directives regarding the

arrest of persons engaged in First Amendment activity.” Exhibit A at Topic 6. Contrary to the

City’s interpretation, Topic 6 neither argues nor implies that SLMPD arrests people for engaging

in First Amendment activity. The City does, however, arrest persons as they are engaged in

conduct that is protected under the First Amendment, and it is testimony regarding the policies

that govern such arrests that is the subject of Topic 6.

        The City seems to narrow its objections to Topic 6 by arguing Topic 6 fails to meet Rule

30(b)(6)’s requirement that the notice must “describe with reasonable particularity the matters

for examination.” Rule 30(b)(6). However, the case the City cites for this proposition is

inapposite. In Catholic Mut. Relief Soc’y of Am. v. Arrowood Indem. Co., 2019 U.S. Dist. WL




                                                   3
    Case: 4:18-cv-01294-RLW Doc. #: 86 Filed: 11/04/20 Page: 4 of 17 PageID #: 516




4897159 (D. Minn. Jan. 9, 2019), the district court found that six topics did not satisfy the

reasonable particularity burden. The topics in question concerned insurance policies issued to

Catholic organizations over the course of some 70 years, “without geographical limit.” Id. at *3.

Because this would apply to the details of innumerable policies issued over seven decades in 50

U.S. states, the court found that it would be “impossible for [the responding party] to designate

and fully prepare a corporate representative with knowledge regarding the topics as noticed.” Id.

         Here, Mr. Whitt does not seek any historical data from the City, so his request is limited

to current policies and procedures. Additionally, Mr. Whitt’s request does not concern

innumerable policies issued across the United States. It concerns current policies promulgated

and allegedly followed by the City itself. It is not unreasonable for Mr. Whitt to expect that

someone from the City be able to testify regarding its own policies. Consequently, this Court

should not issue a protective order preventing Mr. Whitt from discovering this relevant

information.

Topic 9

         The City argues that the Court should enter a protective order regarding Topic 9 because

the topic is vague, ambiguous, duplicative, and burdensome. Doc. 83 at 5. But Topic 9 is none of

these things.

         Topic 9 concerns “any training or educational materials provided to or generated by

SLMPD since January 1, 2016 related to the City’s interfering with a police officer ordinance.”

Exhibit A at Topic 9. The City asserts that “Topic 9 is vague and ambiguous as it does not

identify what training or educational materials are at issue.” Doc. 83 at 5. This response contrasts

with the City’s response to similar requests for production of documents. 2 There, the City


2
 The City’s Third Supplemental Responses to Plaintiff’s First Set of Requests for Production to Defendant City of
St. Louis is attached here as EXHIBIT B.


                                                        4
Case: 4:18-cv-01294-RLW Doc. #: 86 Filed: 11/04/20 Page: 5 of 17 PageID #: 517




responded to two similarly worded requests without objection. The City produced Special Order

1-06 in response to the following requests: “Any training or educational materials provided to or

generated by SLMPD over the past five years relating to responding to individuals who are

filming or photographing police activity;” and “Any training or educational materials provided to

or generated by SLMPD over the past five years relating to SLMPD’s internal Special Order No.

SO 1-06.” See Exhibit B at ¶s 12-13. And while it did not produce any documents with regard to

it, the City likewise did not object to a request for training materials related to an injunctive order

issued in a different case with similar issues. See Exhibit B at ¶ 14.

       While the City does not cite any authority or precedent for its argument regarding Topic

9, its bare assertion is wrong on its face. Topic 9 clearly identifies the training or educational

materials with which it is concerned: those created by or provided to SLMPD that relate to the

interfering ordinance and that were created or provided after January 1, 2016. To the extent the

City is arguing that the topic is not denoted with reasonable particularity and is therefore like the

topics in Catholic Mutual, this topic’s limitations make it unlike those.

       Here, the topic is limited to approximately four years. It is further geographically limited

because it concerns only SLMPD’s materials, and not the materials of police departments

throughout the entire country or even the State of Missouri. Therefore, unlike the topics in

Catholic Mutual, this topic is stated with sufficient particularity that the City can be expected to

be able to prepare a representative to testify regarding the relevant materials.

       The City also argues that Topic 9 is duplicative because it is the same as Topic 7 in Mr.

Whitt’s notice. Doc. 83 at 5. But Topic 7 and Topic 9 seek testimony on distinct topics and are

therefore not duplicative. Topic 9 concerns training materials that have to do with the City’s

interfering ordinance. Exhibit A at Topic 9. Topic 7 requests testimony on “policies and




                                                  5
Case: 4:18-cv-01294-RLW Doc. #: 86 Filed: 11/04/20 Page: 6 of 17 PageID #: 518




procedures relating to the enforcement of the City’s interfering with a police officer ordinance.”

Doc. 83 at 5 (citing Exhibit A at Topic 7). Because training materials and policies and

procedures are different, the two topics are not duplicative. This Court should not issue a

protective order relieving the City of its duty to produce a representative competent to testify on

Topic 9.

Topic 10

        The City alleges Topic 10 is vague, ambiguous, duplicative, and burdensome. Doc. 83 at

5. These arguments do not fit Topic 10 any better than they fit Topic 9.

        Topic 10 requests testimony concerning “City and SLMPD policies and procedures

relating to the filming of officers by citizens, including but not limited to Special Order 1-06.”

Exhibit A at Topic 10. (Special Order 1-06 is SLMPD’s special order regarding recording of

police activity.) The City points to the fact that other topics, for which the City has produced

representatives, also concern Special Order 1-06 and efforts by the City to ensure that the City’s

employees do not infringe on the rights of citizens to film police activity. The topic, therefore,

“is vague and ambiguous as to what additional information is being sought, and is duplicative

and burdensome as to testimony already acquired,” according to the City. Doc. 83 at 6.

        The City points to four topics on which it has produced a representative to argue that

Topic 10 is duplicative. It also seems to argue that Topic 10 is vague and ambiguous because it is

similar to other topics. The relevant topics to the City’s analysis are Topics 12, 13, 17, and 18.

        Topic 12 is “[a]ny efforts undertaken by the City to ensure its employees and agents do

not infringe upon the rights of citizens to safely film police officers performing their duties.”

Exhibit A at Topic 12. Topic 13 is the same, except it concerns efforts undertaken by SLMPD.

See Id. at Topic 13. It is true that all three topics concern the filming of officers, the subject




                                                   6
Case: 4:18-cv-01294-RLW Doc. #: 86 Filed: 11/04/20 Page: 7 of 17 PageID #: 519




matter of this lawsuit. However, where Topics 12 and 13 call for testimony regarding efforts the

City and SLMPD have undertaken in that area, Topic 10 calls for testimony concerning policies

and procedures. These are not equivalent. One calls for testimony on the content of relevant

policies. The other calls for testimony describing actual efforts taken. This distinction

demonstrates that Topic 10 is not duplicative of Topics 12 and 13.

       Topic 17 calls for testimony regarding “[a]ny efforts taken by the City to ensure its

employees and agents comply with Special Order No. SO 1-06.” Exhibit A at Topic 17. Topic 18

is identical, except that it concerns SLMPD instead of the City. Again, Topic 10 calls for

testimony on the contents of relevant policies. Topics 17 and 18 call for testimony regarding

concrete efforts undertaken to ensure compliance with those policies.

       Topic 10 is particular. It is not duplicative. It is relevant and not privileged. The Court

should not enter a protective order shielding the City from its discovery obligations.

Topic 14

       The City argues that “Topic 14 is duplicative and burdensome in that the City has already

produced designees to provide testimony responsive to the topic.” Doc. 83 at 6. But Topic 14

calls for specific testimony not covered by any of Mr. Whitt’s other topics. Topic 14 calls for

testimony regarding “any and all policies produced in response to Mr. Whitt’s First Request for

Production.” Exhibit A at Topic 14. The City notes that it provided two policies in response to

the referenced Request: Special Order 1-06 and Special Order 6-02. Doc. 83 at 6. It notes that the

City has produced designees to testify regarding Special Order 1-06. Id. Therefore, “[i]t is

unclear what additional information Topic 14 is seeking.” Id. But the City has already

specifically pointed to additional information requested by Topic 14: Special Order 6-02.

Testimony regarding two distinct special orders cannot be duplicative. To the extent that




                                                  7
Case: 4:18-cv-01294-RLW Doc. #: 86 Filed: 11/04/20 Page: 8 of 17 PageID #: 520




testimony regarding Special Order 1-06 would be duplicative, Mr. Whitt is willing to narrow this

topic to only include Special Order 6-02.

       The City concedes that Topic 14 includes Special Order 6-02, on which it has not

provided testimony, but then changes its tack to argue that, because “[i]t is equally unclear what

specific information Plaintiff seeks in regard to Special Order 6-02,” the topic is vague and

ambiguous. Id. But this request is different in kind from the requests at issue in Catholic Mutual,

which spanned multiple decades and dozens of states. There, the responsive insurance policies

were innumerable. Here, the responsive polices are eminently numerable: there are two of them.

Topic 14 is neither duplicative nor insufficiently particular, and this Court should not enter a

protective order shielding the City from providing testimony regarding it.

Topic 15

       The City argues that “Topic 15 is vague and ambiguous as it is entirely unclear what

information Plaintiff seeks from the topic.” Doc. 83 at 6. But it neither cites any authority for this

determination nor advances an actual argument that would demonstrate Topic 15’s ambiguity.

Instead, the City immediately goes on to specifically identify responsive information, but argues

that this information is equally available to Mr. Whitt on the City’s website. Id.

       Topic 15 asks for testimony regarding “SLMPD’s structure and operational relationship

with City (from January 1, 2016 to present).” Exhibit A at Topic 15. Unlike the nationwide and

temporally unlimited requests in Catholic Mutual, Topic 15 is focused solely on the relationship

between the City and SLMPD over the past four years. The City implicitly admits that it can

deduce what information may be responsive to the topic when it identifies the fact that “SLMPD

is a Division under the City’s Department of Public Safety.” Doc. 83 at 6. The City points to the

public availability of that fact to argue that Topic 15 requests information that is already equally




                                                  8
Case: 4:18-cv-01294-RLW Doc. #: 86 Filed: 11/04/20 Page: 9 of 17 PageID #: 521




available to Mr. Whitt. But both of the City’s contentions cannot be simultaneously true. Either

“it is indiscernible what information is being sought from Topic 15,” Id. at 6-7, or the responsive

information is so obvious and widely available that it is equally available to Mr. Whitt. And even

if all information responsive to Topic 15 was available on the City’s website, facts attested to

under oath are very different from information lifted from the City’s website. Ultimately, neither

of the City’s contradictory arguments regarding Topic 15 demonstrates that the topic is

inappropriate in any way. Consequently, this Court should not issue a protective order

concerning Topic 15.

Topic 19

       The City provides three reasons it should not be required to produce a designee to testify

on Topic 19. First, the topic is unduly burdensome and oppressive. Second, it is argumentative.

Third, it is outside the scope of Mr. Whitt’s claims.

       To support its claim that Topic 19 is burdensome and oppressive, the City argues that

“such data and statistics are not maintained by SLMPD” and that therefore preparing to testify on

this topic would require reviewing over 400 incident reports for relevancy. Doc. 83 at 7. The

designee would also have to “run [suspect names from relevant cases] through a separate system

to determine the outcome of said charges.” Id. at 7-8. This would take approximately six weeks.

Id. The City claims that this is an excessive burden, but weighed against Mr. Whitt’s interest in

discovering evidence relevant to his Monell claim, the burden is proportional.

       In determining the proportionality of a discovery request, the court must consider the

“importance of the issues at stake in the action, the amount in controversy, the parties’ relative

access to relevant information, the parties’ resources, the importance of the discovery in

resolving the issues, and whether the burden or expense of the proposed discovery outweighs its




                                                 9
Case: 4:18-cv-01294-RLW Doc. #: 86 Filed: 11/04/20 Page: 10 of 17 PageID #: 522




likely benefit.” Vallejo v. Amgen, Inc., 903 F.3d 733, 742 (8th Cir. 2018) (quoting Carr v. State

Farm Mutual Auto. Ins. Co., 312 F.3d 459, 468 (N.D. Tex. 2015)). Weighing those factors shows

that Mr. Whitt’s request is proportional.

       Here, given that Mr. Whitt’s claims involve his constitutional rights, the importance of

the issues at stake here weighs in favor of allowing discovery. Additionally, Mr. Whitt must

show, as an element of his Monell claim, that the City has a policy, practice, or custom of

unconstitutionally and illegally arresting individuals for recording police activity under its

interfering ordinance. Evidence concerning the number of individuals who were so arrested is

vital to proving this claim. Without knowing this figure, Mr. Whitt would have greatly increased

difficulty in proving at what rate such arrests occur. The City would not need to track down any

information it does not have access to nor would it incur any expense beyond its human resource

cost. Because the information is vital to one of Mr. Whitt’s core claims, its value outweighs the

burden gathering it would place on the City.

       Preparing for a 30(b)(6) deposition “may indeed ‘be an onerous task.’” List v. Carwell,

2020 WL 5988514 (D. Minn October 9, 2020) at *15 (citing Great Am. Ins. Co. of New York v.

Vegas Const. Co., Inc., 21 F.R.D. 534, 540 (D. Nevada 2008)). But this burden does not make

the requesting party’s topics unreasonable. After all, under Rule 30(b)(6), when a party directs a

Notice of Deposition to a corporation under Rule 30(b)(6), “the corporation ‘must then designate

one or more officers, directors, or managing agents, or designate other persons who consent to

testify on its behalf.’” List, 2020 WL 598814 at *13 (citing Rule 30(b)(6)) (emphasis in original).

“The persons designated must testify about information known or reasonably available to the

organization.” Rule 30(b)(6). “When ‘no current employee has sufficient knowledge to provide

the requested information, the party is obligated to prepare one or more witnesses so that they




                                                 10
Case: 4:18-cv-01294-RLW Doc. #: 86 Filed: 11/04/20 Page: 11 of 17 PageID #: 523




may give complete, knowledgeable and binding answers on behalf of the corporation.’” List,

2020 WL 598814 at *14 (quoting CMI Roadbuilding, Inc. v. Ia. Parts, Inc., 322 F.R.D. 350, 360-

61 (N.D. Iowa, September 21, 2017)). In List, the court held that a corporate party was required

to produce a designee for a 30(b)(6) deposition even though the person from the corporation

most able to answer those questions had died.

        Here, the City does not dispute that it could prepare and provide a designee. Indeed it

describes exactly how it could produce a qualified designee: have that person review some 400

cases to determine which are responsive to the topic. See Doc. 83 at 7. The City simply desires

not to bear the burden of preparing a designee. Topic 19 calls for the City to produce someone to

testify as to:

        data or statistics maintained by SLMPD or the City relating to or reflecting, over
        the last six years: (a) the number of individuals arrested for taking video of police
        officers and charged with violation of 15.10.010 of the St. Louis City Municipal
        Ordinance Code and (b) the outcome of those charges.

Exhibit A at Topic 19. The topic is limited to six years and requests testimony only

regarding a small subset of arrests – those that both involve a person recording police

activity and were made under the relevant ordinance. While the number of arrests that

may meet these criteria is not tiny, nor is it impossibly large. The topic is not such that it

is impossible to prepare for. The information is reasonably available to the City. And Mr.

Whitt reasonably expects that information on these particular arrests will lead to the

discovery of admissible evidence proving his Monell claim. None of the conditions that

would make a protective order appropriate exist here, so this Court should not enter one

with regard to Topic 19.

        The City rests its contention that Topic 19 is argumentative on the topic’s alleged

implication “that City officers arrest individuals merely for filming them.” Doc. 83 at 7.



                                                  11
Case: 4:18-cv-01294-RLW Doc. #: 86 Filed: 11/04/20 Page: 12 of 17 PageID #: 524




Even assuming that a protective order is the appropriate remedy for an argumentative

topic, which the City has failed to provide any authority to support, the Topic is not

argumentative. It merely describes circumstances under which City officers have

presumably arrested someone in the past six years and expects that the City will produce

a designee to testify about those arrests. Evidence of arrests by SLMPD of people

exercising their right to record police is directly relevant to Mr. Whitt’s Monell claim.

       Third, the City argues that Topic 19 goes beyond the scope of Mr. Whitt’s claims.

The City argues that the topic is per se outside of the scope of Mr. Whitt’s claims because

it requests information about arrests that occurred after his own arrest. Doc. 83 at 8. But

precedent does not support this argument.

       Mr. Whitt does not dispute that proving his Monell claim will require him to show

that there was a prior pattern of unconstitutional conduct. However, the City errs when it

cites this fact to support its conclusion that evidence from after Mr. Whitt’s arrest is

outside of the scope of his claims. In fact, multiple circuit courts have held that evidence

from after a plaintiff suffered their own harm is relevant to Monell liability. Just because

evidence from prior to his arrest is required to prove his claim does not mean that

evidence from after the fact is irrelevant.

       The Fifth Circuit based its holding on analogous rules in other contexts: “As

subsequent conduct may prove discriminatory motive in a prior employment decision and

subsequent acts may tend to prove the nature of a prior conspiracy, so the subsequent

acceptance of dangerous recklessness by the policymaker tends to prove his preexisting

disposition and policy.” Grandstaff v. City of Borger, Tx., 767 F.2d 161, 171 (5th Cir.

1985). Discussing Grandstaff, the Ninth Circuit held that evidence of a police chief’s




                                                 12
Case: 4:18-cv-01294-RLW Doc. #: 86 Filed: 11/04/20 Page: 13 of 17 PageID #: 525




subsequent actions (or inaction) could be used at the summary judgment stage to show

the existence of a municipal custom or policy. Henry v. Cnty. of Shasta, 132 F.3d 512,

520 (9th Cir. 1997). Indeed, in Henry, the Ninth Circuit reaffirmed its “rule that post-

event evidence is not only admissible for purposes of proving the existence of a

municipal defendant's policy or custom, but is highly probative with respect to that

inquiry.” Id. At 519. The Henry court points to other circuit courts that have held

similarly, namely the First, Third, and Seventh Circuits, id.. at 519 n.12, and does not cite

to any contrary authority.

       District courts in the Eighth Circuit have so far not followed this line of cases.

They have distinguished their cases from Grandstaff in multiple ways. See, e.g., Harris v.

Daviess-Dekalb Cty. Reg’l Jail, No. 14-6069-CV-SJ-ODS, 2016 WL 3645201, *7

(W.D.Mo. June 30, 2016). Harris was brought by an incarcerated person’s family after

that person was allowed to develop a fatal lung infection due to inattention to his

condition by jail personnel. See id. at *1. There, the court noted that the relevant

defendant in Grandstaff was the city itself, not an individual supervisor, as in Harris. Id.

at *7. The court also implied that the alleged post-event conduct in Grandstaff was more

severe than that of the defendant in its case, a single doctor: “Moreover, the [Grandstaff]

Court examined the City's failure to reprimand or discharge police officers ‘[f]ollowing

this incompetent and catastrophic performance,’ ‘use of deadly force,’ and ‘dangerous

recklessness of that police force.’” Id. (quoting Grandstaff, 767 F.2d at 171-72). But the

court did not explicitly compare the facts in its case to the facts in Grandstaff. The Harris

court also described an earlier holding from the Eastern District of Missouri that declined

to allow a plaintiff to use post-event evidence to show municipal liability. There,




                                                 13
Case: 4:18-cv-01294-RLW Doc. #: 86 Filed: 11/04/20 Page: 14 of 17 PageID #: 526




according to the Harris court, the court also distinguished the facts in Grandstaff from

the facts in the case before it, which dealt with municipal liability on a theory of

inadequate training of the police force. Harris, 2016 WL 3645201 at *8 (citing Jenkins et

al. v. St. Louis Cnty., No. 4:10CV827SNLJ, 2011 WL 5868310 (E.D. Mo. Nov. 22,

2011)). The court also found that the Jenkins plaintiffs had “failed to offer any legal

authority within the Eighth Circuit establishing St. Louis County's alleged inaction

following an event ‘demonstrates prior notice by the County that its training program was

constitutionally deficient.’” Id. at 8 (quoting Jenkins, No. 4:10CV827SNLJ at *12).

While the Harris court does not recount the specific facts of the Jenkins case, it does

quote the Grandstaff court pointing to, e.g., “this incompetent and catastrophic

performance.” Harris, 2016 WL 3645201 at *7 (quoting Grandstaff, 767 F.2d at 171-72).

And while the court never makes the argument explicitly, the reasonable conclusion to be

drawn from the language the court picked out of the Grandstaff opinion is that the court

does not believe the facts in its case measure up to that standard. Similarly, the Harris

court quotes the Jenkins court opining that Grandstaff “’is extremely limited in scope to

its facts, and its legal conclusions inapplicable to the current situation.’” Id. at *8

(quoting Jenkins, No. 4:10CV827SNLJ at *12). So precedent demonstrates that evidence

from after the harm at issue in a Monell claim is not automatically irrelevant. But the

facts of the case must be like those in Grandstaff and Henry.

        In Henry it was a police chief’s actions subsequent to the complained-of incident

that the court said were “highly probative” with regard to proving a municipal policy or

custom. Henry, 132 F.3d at 520. In Grandstaff, the court found that evidence of inaction

by the department itself in the wake of a deadly shooting was relevant. See Grandstaff,




                                                   14
Case: 4:18-cv-01294-RLW Doc. #: 86 Filed: 11/04/20 Page: 15 of 17 PageID #: 527




767 F. 2d at 171. The evidence in Harris concerned the actions of only a single doctor,

not a department or someone who has authority to act on behalf of the department.

        Here, it is the subsequent actions of the entire SLMPD that are at issue. Topic 19

concerns incidents in which City officers have subsequently taken actions against others,

just like those they took against Mr. Whitt. That evidence is probative with regard to

whether SLMPD had or has a policy, custom, or practice of arresting individuals for

exercising their First Amendment rights. This Court should not grant a protective order

regarding Topic 19 because all of the evidence it seeks, from before and after Mr. Whitt’s

arrest, is relevant.

Topic 20
        The City contends that Topic 20 is duplicative of testimony already adduced in

the depositions of some of its 30(b)(6) designees. Topic 20 calls for testimony concerning

“[t]he factual basis for the City’s denial of allegations” in a handful of specific

paragraphs in Mr. Whitt’s complaint. Exhibit A at Topic 20. The City compares some

testimony from earlier depositions in this case to the paragraphs at issue in this topic. It

points to various facts that have been testified to in depositions that may contradict Mr.

Whitt’s allegations. But presumably, at the time it denied the allegations, the City had a

factual basis for doing so. Those facts are sought by Topic 20. These may or may not be

the same facts that have come out in discovery so far, but Mr. Whitt is reasonable in

expecting that the City provide any factual basis for its denial of the accuracy of his

allegations and doing so directly. These facts are relevant insofar as they go directly to

the core issues of the case, namely whether Mr. Whitt’s allegations are true. This Court

should not issue a protective order regarding Topic 20, and the City should produce a

designee to testify regarding it.


                                                  15
Case: 4:18-cv-01294-RLW Doc. #: 86 Filed: 11/04/20 Page: 16 of 17 PageID #: 528




Respectfully submitted,
RODERICK AND SOLANGE MACARTHUR JUSTICE CENTER

By: /s/ W. Patrick Mobley
Amy E. Breihan, #65499MO
Megan G. Crane, #71624MO
W. Patrick Mobley, #63636MO
3115 South Grand Blvd., Suite 300
St. Louis, MO 63118
Phone: (314) 254-8540
Fax: (314) 254-8547
amy.breihan@macarthurjustice.org
megan.crane@macarthurjustice.org
pat.mobley@macarthurjustice.org


Dated: November 4, 2020




                                        16
Case: 4:18-cv-01294-RLW Doc. #: 86 Filed: 11/04/20 Page: 17 of 17 PageID #: 529




                               CERTIFICATE OF SERVICE
       I certify that on this 4th day of November, 2020, I filed a copy of the foregoing using the

court’s CMF/ECF system, which will provide service of the same on all counsel of record.

                                                    By: /s/ W. Patrick Mobley #63636MO




                                               17
